In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1488V
                                           (Not to be published)


*************************
                            *
RICHARD HESSE,              *
                            *
               Petitioners, *
                            *                                             Filed: August 23, 2016
          v.                *
                            *                                             Decision on Attorneys’
SECRETARY OF HEALTH AND     *                                             Fees and Costs
HUMAN SERVICES              *
                            *
               Respondent.  *
                            *
*************************



Robert Howie, Jr., Dallas TX, for Petitioner.
Christine Becer, U.S. Department of Justice, Washington, D.C., for Respondent


                             DECISION (ATTORNEYS’ FEES AND COSTS)
HASTINGS, Special Master

        In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on August 22, 2016. On August 15, 2016, Petitioner filed an application for attorneys’
fees and costs in this matter. Petitioner requests a total of $18,379.75, representing $16,108.00
for attorneys’ fees, and $2,271.75 for attorneys’ costs. The application indicates that Petitioner’s
counsel has conferred with Respondent’s counsel, and represents that Respondent has no
objection to Petitioner’s request. In accordance with General Order #9, Petitioner’s application
includes a statement that Petitioner incurred no reimbursable costs in pursuit of his claim.
        I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.



1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
Accordingly, I hereby award the total $18,379.75 as a lump sum in the form of a check
payable jointly to Petitioner and Petitioner’s counsel, John Howie, Jr.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.